EXHIBIT 10.3

EXECUTION VERSION

AMENDMENT NO. 3 TO SERIES 2001-1 SUPPLEMENT

         This AMENDMENT NO. 3 dated as of July 23, 2003 (this “Amendment”), is
by and among H&T RECEIVABLE FUNDING CORPORATION, as Transferor (the
“Transferor”), BALLY TOTAL FITNESS CORPORATION, as Servicer (the “Servicer”) and
JP MORGAN CHASE BANK (the “Trustee”).


W I T N E S S E T H

         WHEREAS, the entities party hereto are parties to that certain Series
2001-1 Supplement to Pooling and Servicing Agreement, dated as of December 16,
1996 (as amended, amended and restated and otherwise modified from time to time,
the “Series 2001-1 Supplement”); and

         WHEREAS, the parties hereto desire to amend the Series 2001-1
Supplement.

         NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

         A.       Definitions. As used herein, capitalized terms used herein and
not otherwise defined are used as defined in (or by reference in) the Series
2001-1 Supplement or, if not defined therein, in the Certificate Purchase
Agreement (as defined in the Series 2001-1 Supplement).

         B.       Amendment to Series 2001-1 Supplement. The definitions of
“Commitment Amount”and “Partial Amortization Period Commencement Date” as set
forth in Section 2 of the Series 2001-1 Supplement are hereby amended and
restated in their entirety to read as follows:

           “Commitment Amount” shall mean $130,000,000; provided, however, that
as of the first day of the November 2003 Monthly Period, the Commitment Amount
shall be $100,000,000.


           “Partial Amortization Period Commencement Date” shall mean the first
day of the November 2003 Monthly Period or such later date as agreed in writing
(with notice to the Trustee) by the Transferor, the Servicer and CIBC, in its
capacities as the Managing Agent for and Alternate Transferee in the CIBC
Ownership Group.


         C.       Absence of Pay-Out Events and Unmatured Pay-Out Events. The
Transferor and the Servicer hereby severally represent and warrant that, on and
as of the date hereof and on and as of the Effective Date (as defined below),
after giving effect to the amendments to the Series 2001-1 Supplement as
provided herein, no Pay-Out Event has occurred and is continuing and no event
has occurred and is continuing which, if such event remains uncured, will, with
the lapse of time, constitute a Pay-Out Event.

         D.       Date; Binding Effect; Ratification; Covenant.

         (a)       The effective date (the “Effective Date”) of this Amendment
shall be July 23, 2003 provided that each of the following has occurred:

           (i)       all parties hereto have executed and delivered counterparts
of this Amendment;





--------------------------------------------------------------------------------


           (ii)       each of the following documents has other been executed
and delivered by the parties thereto:


           (A)       a conforming amendment of the Commitment Amount under the
Certificate Purchase Agreement; and


           (B)       a conforming amendment of the Commitment under the
Liquidity Agreement.


         (b)       This Amendment shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns.

         (c)       On and after the execution and delivery hereof, (i) this
Amendment shall be a part of the Series 2001-1 Supplement, and (ii) each
reference in the Series 2001-1 Supplement to “this Series 2001-1 Supplement” or
“hereof”, “hereunder” or words of like import, and each reference in any other
document to the Series 2001-1 Supplement shall mean and be a reference to the
Series 2001-1 Supplement, as applicable, as amended or modified hereby.

         (d)       Except as expressly amended or modified hereby, the Series
2001-1 Supplement shall remain in full force and effect and is hereby ratified
and confirmed by the parties hereto.

         E.       Miscellaneous.

         (a)        Without limiting the effect of other provisions of the
Series 2001-1 Supplement, Sections 23, 24 and 25 of the Series 2001-1 Supplement
are hereby incorporated into this Amendment by this reference, with the
references in such sections to the Series 2001-1 Supplement applying instead
with equal force to this Amendment for purposes of this Amendment.

         (b)       No provision of this Amendment may be modified, terminated or
waived without the Managing Agent’s consent. The Managing Agent shall be an
express third-party beneficiary hereof.

         (c)        The Managing Agent, on behalf of the Owners in the CIBC
Ownership Group, hereby certifies that the Owners in the CIBC Ownership Group
constitute 100% of the Invested Amount of the Series 2001-1 Certificates.

         (d)       The Trustee, at the direction of the Managing Agent on behalf
of the Owners in the CIBC Ownership Group, and the Administrative Agent, hereby
waive the notice requirements in Section 10 of the Series 2001-1 Supplement and
the requirement in Section 10 of the Series 2001-1 Supplement that a Reduction
of the Invested Amount by the Transferor occur on a Distribution Date. The
Managing Agent on behalf of the Owners in the CIBC Ownership Group hereby
ratifies the actions taken by the Trustee in connection with this Amendment.

[Signatures Follow]
2




--------------------------------------------------------------------------------


         IN WITNESS WHEREOF, the parties have executed this Amendment by their
respective officers thereunto duly authorized as of the date first above
written.


                                      H & T RECEIVABLE FUNDING CORPORATION, as
                                      Transferor

                                      By:            /s/ John W. Dwyer
                                            ___________________________________
                                      Name:          John W. Dwyer
                                      Title:         E.V.P., C.F.O.


                                      BALLY TOTAL FITNESS CORPORATION, as
                                      Servicer

                                      By:            /s/ John W. Dwyer
                                            ___________________________________
                                      Name:          John W. Dwyer
                                      Title:         E.V.P., C.F.O.


                                      JP MORGAN CHASE BANK, not in its individual
                                      capacity, but solely as Trustee

                                      By:            /s/ David Contino
                                            ___________________________________
                                      Name:          David Contino
                                      Title:         Trust Officer


The undersigned, as Administrative Agent and as Managing Agent on behalf of the
Owners in the CIBC Ownership Group, hereby consents to the execution and
delivery of this Amendment.


CANADIAN IMPERIAL BANK OF
COMMERCE, as Administrative Agent and as
Managing Agent for the
CIBC Ownership Group

By:            /s/ James W. Lees
       ____________________________________________
Name:          James W. Lees
Title:         Authorized Signatory


By:            /s/ Robert D. Castro
       ____________________________________________
Name:          Robert D. Castro
Title:         Authorized Signatory



S-1
